Citation Nr: 1024123	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a gastrointestinal (GI) disability prior to May 
17, 2005.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for a gastrointestinal (GI) disability after May 17, 
2005.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz

INTRODUCTION

The Veteran had active military service from March 1951 to 
November 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2005 and September 2005 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, respectively, granted service 
connection for gastroesophageal reflux disease, hiatal 
hernia, with a 10 evaluation and an effective date of 
February 16, 2000, and denied entitlement to a rating in 
excess of 10 percent for bilateral hearing loss.  

A January 2010 rating decision granted the Veteran a 30 
percent evaluation for his GI disability, effective, May 17, 
2005.  The issues have been recharacterized to comport to the 
evidence of record.  

In May 2007 the Veteran was given notice of his requested 
Board hearing at his local RO scheduled for June 2007.  He 
did not report for this hearing and has provided no 
explanation for his failure to report.  The Veteran's hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d).  

Although the Veteran did not file a claim for entitlement to 
a rating in excess of 10 percent for bilateral hearing loss, 
the RO adjudicated that claim in the September 2005 rating 
decision on appeal.  The Veteran filed a notice of 
disagreement (NOD) with that rating decision and a 
substantive appeal to the Board following the RO's issuance 
of a statement of the case (SOC); thus the Board has 
jurisdiction over the claim.  See 38 C.F.R. §§ 19.26, 19.29, 
19.30, 20.201, and 20.202.  

A September 2002 rating decision denied entitlement to 
service connection for a stomach disorder.  In December 2002 
the Veteran filed a NOD regarding the September 2002 rating 
decision, and the RO issued a SOC in March 2003.  The Veteran 
filed a timely Form 9 substantive appeal to the Board 
regarding his claim of service connection for a stomach 
disorder.  See 38 C.F.R. §§ 20.200, 20.202.  For an unknown 
reason the claim was not certified to the Board for 
adjudication.  In September 2004, the RO received a new claim 
of service connection for a GI disability from the Veteran.  
The July 2005 rating decision on appeal granted service 
connection for a GI disability, with a 10 percent rating, 
effective February 16, 2000, which appears to be the date of 
claim for the service connection claim that was addressed in 
the September 2002 rating decision.  Accordingly, the Board 
will evaluate evidence from the date of claim of the 
September 2002 rating decision; that is February 16, 2000, to 
determine the severity of the Veteran's GI disability and 
will stage ratings as appropriate.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999). 

In December 2008, the Board remanded the Veteran's current 
claims for additional development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).


FINDINGS OF FACT

1.  Audiometric testing reveals no worse than Level II 
hearing acuity in the left ear and Level V hearing acuity in 
the right ear.

2.  Prior to May 17, 2005, the Veteran's GI disability 
manifested persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

3.  After May 17, 2005, the Veteran's GI disability is not 
manifested by hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 3.385, 4.85, Diagnostic Code (DC) 6100 (2009).

2.  Prior to May 17, 2005, the criteria for a rating of 30 
percent, but no more, for a GI disability have been met.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 
4.7, 4.114, Diagnostic Code (DC) 7346 (2009).

3.  After May 17, 2005, the criteria for a rating in excess 
of 30 percent for a GI disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 
4.7, 4.114, Diagnostic Code (DC) 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for an initial compensable rating for a 
GI disability, the issue of the evaluation to be assigned the 
now-service connected GI disability is a "downstream" issue.  
Hence, additional notification is not required.  See Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in February and December 2004 letters.  Additional 
notice, including that concerning the issues of establishing 
higher evaluations and effective dates, was provided by March 
2006 and January 2009 letters.  The claim was subsequently 
re-adjudicated in a January 2010 supplemental statement of 
the case (SSOC).  The Veteran had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process

Regarding the claim for an increased rating for hearing loss, 
the RO provided the appellant with post adjudication notice 
by letters dated in January 2009 and March 2010.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
identifying the five elements of a service connection claim 
and elements of an increased rating claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  See Vazquez-Flores 
v. Shinseki, No. 08- 7150 (Fed. Cir. Sept. 4, 2009).  The 
claim was subsequently re-adjudicated in a January 2010 SSOC.  
The Veteran had the opportunity to submit additional argument 
and evidence, and to meaningfully participate in the 
adjudication process

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).
VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
adequate audiological and medical examinations as to the 
severity of his service-connected disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claim file; 
and the Veteran has not contended otherwise.  The most recent 
audiological examination conformed to requirements set out in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart, 21 Vet. App. at 505.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Bilateral Hearing Loss

The Veteran seeks a rating in excess of 10 percent for 
bilateral hearing loss.  In September 2002, the RO granted 
service connection for bilateral hearing loss, assigning a 10 
percent evaluation effective February 16, 2000, under 38 
C.F.R. § 4.85, DC 6100.  The rating decision on appeal 
continued the Veteran's current evaluation under the same 
rating criteria.    

For the Veteran's bilateral hearing loss to receive a rating 
in excess of 10 percent, the evidence must show that the 
hearing loss rises to the level of severity proscribed in 38 
C.F.R. § 4.85, DC 6100, Table VII.

A January 2005 VA audiological examination shows the puretone 
thresholds and word recognition scores, in decibels, were as 
follows at the given hertz:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
45
75
70
70
65
92%
II
LEFT
40
50
50
50
48
96%
I

The pertinent diagnoses were mild sloping to severe 
sensorineural hearing loss for the right ear, and mild 
sloping to moderate sensorineural hearing loss for the left 
ear.  






A March 2009 VA audiological examination shows the puretone 
thresholds and word recognition scores, in decibels, were as 
follows at the given hertz:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
45
75
70
70
65
82%
IV
LEFT
40
45
50
50
46
90%
II

The pertinent diagnoses were mild sensorineural hearing loss 
to 1000 Hz falling to severe sensorineural hearing loss for 
the right ear, and mild to moderate sensorineural hearing 
loss for the left ear.  The examiner noted that the affects 
of the Veteran's hearing loss on occupational functioning and 
daily activities were that his friends complain of his 
hearing loss, but that he is not motivated to help himself by 
wearing his hearing aids.  The examiner also noted that the 
Veteran worked for a corporation and the Department of 
Defense and apparently functioned adequately despite any 
hearing loss he may have had.  

The Board is also aware of the Court's decision in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The most 
recent January 2009 VA examination discussed the effects of 
the Veteran's hearing loss on his occupational functioning 
and daily activities.  Thus, the January 2009 examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2.  

The audiological findings of record, as applied to 38 C.F.R. 
§ 4.85, Table VIa, correspond to, at worst, Level IV hearing 
acuity in the right and level II hearing actuary in the left 
ear.  When these two findings are applied to the criteria set 
out in 38 C.F.R. § 4.85, Table VII, they yield a disability 
rating of 0 percent.  

Contrary to the RO's conclusion in the January 2010 SSOC, it 
does not appear that Table VIa should be used pursuant to 
38 C.F.R. § 4.85 and 38 C.F.R. § 4.86 as the evidence does 
not, respectively, indicate that the Veteran has exceptional 
patterns of hearing loss or that the use of speech 
discrimination test is not appropriate.  However, for the 
purpose of evaluating the appropriate rating in this appeal, 
the Board will accept that the Veteran's right ear has Level 
V hearing acuity as the RO concluded in the January 2010 
SSOC.  When such is applied to the criteria set out in 38 
C.F.R. § 4.85, Table VII, it yields a disability rating of 10 
percent.  The Board will not disturb the Veteran's 10 percent 
rating.  

The Board is cognizant of, and indeed, sympathetic to the 
Veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992); but see Martinak, supra.  

At no time during the pendency of this appeal has the 
Veteran's bilateral hearing loss disability met or nearly 
approximated the criteria for a rating in excess of 10 
percent, and staged ratings are not for application.  See 
Hart, 21 Vet. App. 505.

B.  GI Disability

The Veteran seeks an initial evaluation in excess of 10 
percent for a GI disability prior to May 17, 2005, and in 
excess of 30 percent after May 17, 2005.  The Veteran claims 
that he suffers from pain, nausea, bloating, belching, 
halitosis, constipation, vomiting, and weakness due to not 
being able to eat properly.  

In the July 2005 rating decision on appeal, the RO granted 
service connection for a GI disability, assigning a 10 
percent evaluation, effective February 16, 2000, under 38 
C.F.R. § 4.114, DC 7346.  A January 2010 rating decision 
granted the Veteran a 30 percent evaluation for his GI 
disability, effective May 17, 2005, under the same diagnostic 
criteria.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

Under DC 7346, which the evidence of record indicates most 
accurately describes the Veteran's disability picture, a 10 
percent rating is warranted for a hiatal hernia with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Lastly, a 60 percent rating is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, DC 7346.  

As there is no regulatory definition of considerable or 
severe impairment of health, the Board must apply the terms 
in a manner that is "equitable and just."  38 C.F.R. § 4.2.

A.  Rating in Excess of 10 percent prior to May 17, 2005

A November 2000 private medical letter from the Veteran's 
physician to another private physician notes that the Veteran 
was seen for chronic abdominal pain.  Since the 1950s, the 
Veteran has had a large number of GI symptoms, including 
belching, bad breath, nausea, vomiting, anorexia, abdominal 
pain, constipation, and bloating.  He has a hiatal hernia.  
It was noted that the Veteran has muscle pains, arthritis, 
and back pain.  An impression of chronic multiple GI symptoms 
was given.

July 2001 private treatment records note that the Veteran was 
evaluated for symptoms of dysphagia, abdominal pain, and 
nausea.  A panendoscopy was performed and it was noted that 
the duodenum was normal, but esophageus was tortuous.  

An October 2001 private medical letter notes that the Veteran 
was seen for an evaluation of upper abdominal pain.  It is 
worse after certain foods.  The physician recommended upper 
GI and small bowel, as well as a colonoscopy.  

A November 2001 private treatment record notes that the 
Veteran was evaluated for symptoms of abdominal pain and 
bloating.  A colonoscopy was performed and it was noted that 
the Veteran had diverticulosis; sigmoid colon.  

An August 2003 VA treatment record notes that the Veteran 
complained of epigastric pain.  Various surgical options were 
discussed to repair his hernia.  

An April 2004 VA treatment record notes that the Veteran 
underwent an esophagogastroduodenoscopy (EGD) and biopsy.  
The Veteran has persistent reflux disease.  Impressions of 
large hiatal hernia and antral gastritis and erosions were 
given.  

A May 5, 2005, private treatment record notes that the 
Veteran has pain in the upper abdomen with loss of appetite.  
He has no heartburn at the present time, little belching 
currently, some dysphagia, with pain with swallowing, and 
constipation.  An impression of paraesophageal hernia with 
symptoms was given.  

A May 5, 2005 VA examination report notes a history of 
epigastric pain and nauseas since the 1960s; documented 
treatment in 1986 for a hiatal hernia and gastroesophageal 
reflux; and noted that the Veteran had an upper GI in 2004, 
which revealed a tortous esophageus and hiatal hernia.  The 
Veteran has frequent episodes of epigastric pain, and 
treatment provides some relief of his reflux symptoms.  A 
physical examination was conducted and the examiner noted 
recent laboratory studies and a CT scan and ultrasound of the 
Veteran's abdomen.  The examiner noted that the Veteran has a 
long documented history of chronic recurrent epigastric pain.  
By 1986 an x-ray revealed a hiatal hernia and the Veteran has 
been diagnosed over the years with ulcers, erosions, or 
reflux.  The Veteran is suffering from a hiatal hernia and 
reflux.   

Prior to May 17, 2005, the medical evidence of record 
indicates that the Veteran experienced chronic symptoms 
related to his GI disability.  Therefore, the Board will 
consider the relevant medical evidence in aggregate.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, DC 7346.  Numerous medical treatment records 
prior to May 17, 2005, show that the Veteran suffered from 
epigastric distress in the form of pain.  Likewise, dysphagia 
(difficulty swallowing) is shown in the July 2001 private 
treatment record, and pyrosis (heartburn) is shown in an 
April 2004 private treatment record and May 2005 VA 
examination report, both of which note that the Veteran 
suffers from reflux.  Regurgitation is shown in the November 
2000 private medical letter, which notes that the Veteran 
suffers from vomiting.  Likewise, the November 2000 private 
treatment record notes that the Veteran has muscle pain and 
that he suffers from anorexia.  Given the amount of treatment 
the Veteran has received for his GI disability, and the fact 
that there is no regulatory definition of "considerable" 
impairment of health, the Board finds that the Veteran's GI 
disability causes considerable, but not severe, impairment of 
his health.  Thus, because the other requirements for a 30 
percent rating under DC 7346 are met, a 30 percent rating is 
warranted for the Veteran's GI disability prior to May 17, 
2005.  38 C.F.R. § 4.114.  

A 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  
Prior to May 17, 2005, there is no medical evidence of record 
indicating that the Veteran suffers from hematemesis or 
melena with moderate anemia.  Thus, under 38 C.F.R. § 4.114, 
DC 7346, a 60 percent rating prior to May 17, 2005, is not 
warranted unless the symptoms of the Veteran's GI disability 
produce a severe impairment of health.  In aggregate, the 
medical evidence of record shows that the Veteran's GI 
disability is productive of numerous symptoms.  However, 
prior to May 17, 2005, the Veteran's GI disability did not 
require any surgical intervention or hospitalizations and the 
Veteran did not experience any symptoms of the severity of 
hematemesis or melena with moderate anemia.  Nor is there any 
other indication that the Veteran's overall health was 
severely impaired prior to May 17, 2005.  Thus, the Veteran 
is not entitled to a 60 percent rating for a GI disability 
under 38 C.F.R. § 4.114, DC 7346, prior to May 17, 2005.  

B.  Rating in Excess of 10 percent after May 17, 2005  

A private hospital report notes that the Veteran was admitted 
on May 18, 2005, and discharged May 20, 2005.  The reason for 
admission was a type III hiatal hernia with achalasia.  The 
Veteran underwent a laparoscopic repair of his hiatal hernia.  
The Veteran advanced to a pureed diet and was stable to be 
discharged.  Final diagnoses of achalasia, type III hiatal 
hernia, and status post laparoscopic hiatal hernia repair 
were noted.  

A May 25, 2005 private treatment records notes that the 
Veteran underwent a laparoscopy myotomy with hiatal hernia 
repair on May 18, 2005.  The Veteran has not had significant 
pain.  He has been on a pureed diet.  He is having some 
difficulty with belching, some nausea, but no vomiting.  

A March 2006 private treatment record notes that the Veteran 
complains of some mild odynophagia; swallowing causes pain.  
He is status post laparoscopic repair of a type III hiatal 
hernia.  He is doing considerably better than prior to his 
operation.  Impressions of status post operative 
paraesophageal hiatus hernia repair, mild odynophagia, 
possibly pooling of material in the distal esophageus, and 
rule out distal strictures were given.  

An April 2006 private treatment record notes a high 
resolution esophageal manometry procedure was conducted.  The 
noted indications were history of achalasia, status post 
Heller myotomy and toupe.  The study demonstrated non-
specific esophageal dysmotility.  

A May 2006 private treatment record notes that the Veteran 
has difficulty swallowing and occasional reflux and 
regurgitation.  An impression of dysphagia was given.  

A May 2006 private treatment record notes that the Veteran's 
esophagal motility is quite abnormal and would not be 
inconsistent with achalasia.  An endoscopy was performed.  
The treating physician noted that an esophagal replacement is 
an option, but it is major operation, which will be avoided 
if at all possible.  

A July 2006 private treatment record notes that the Veteran 
is having difficulty with swallowing again.  His sphincter 
pressure is moderately low, but still probably too high for 
his non-propulsive esophageus.  A trial of Botox injection 
was recommended.  Impressions of achalasia, status post 
myotomy and hiatus hernia repair and continued dysphagia were 
given. 

April, June, August 2007 private treatment records note that 
the Veteran underwent consultation regarding abdominal pain, 
that he retains food, has upper quadrant discomfort, and that 
his reflux symptoms improved after his surgery in 2005.  

February 2008 private treatment records note that the Veteran 
is having difficulty with breads and meats, but has no 
complaints of food regurgitation or heartburn.  His weight is 
stable.  The physician noted that it is difficult to 
understand what his primary complaint is.  He experiences 
food sticking and right upper quadrant pain.  An assessment 
of persistent achalasia symptoms was noted.  

An April 2008 private treatment record notes that the Veteran 
is status post laparoscopy.  Currently he underwent a GI 
study.  He continues to have abdominal pain and persistent 
symptoms of achalasia.  He is able to eat fairly well still.  
The GI study revealed fairly good flow through the gastro-
esophageal junction.  

A September 2008 private treatment record notes that the 
Veteran continues to have difficulty emptying his esophageus 
and complains of significant halitosis.  An impression of 
achalasia, status post myotomy, was given.  

A February 2009 VA examination report notes that the Veteran 
has a past medical history significant for GERD, and that he 
presented to the GI clinic for evaluation of abdominal pain 
with vomiting.  The Veteran reported a long history of 
symptoms, which have become worse.  Currently he complained 
of regurgitation symptoms with eating.  A sensation of 
dysphagia and vomiting of usually undigested food material 
was reported.  He complained of daily vomiting, occasional 
constipation, but not hematosis or melena.  A physical 
examination revealed no ulcer disease, loss of 8 pounds, but 
diet changed, epigastric pain with radiation into the chest 
and bilateral arms, and no signs of anemia.  A diagnosis of 
GERD related to paraesophageal hernia, with classic dysphagia 
symptoms and regurgitation was given.  The examiner noted 
that the disability causes considerable impairment with 
nausea and vomiting and some mild weight loss.  

A March 2009 VA treatment record notes that the Veteran had 
diffuse mild tenderness to palpitation of his abdomen.  An 
assessment of paraesophageal hernia associated with severe 
GERD was given.  

April 2009 VA treatment record notes that the Veteran reports 
constant pain at the solar plexus, solid food dysaphia, 
vomiting, nausea, and no weight loss.  An assessment of solid 
food dysphagia and paraesophageal hernia were given.  

A 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  
After May 17, 2005, there is no medical evidence of record 
indicating that the Veteran suffers from hematemesis or 
melena with moderate anemia.  Thus, under 38 C.F.R. § 4.114, 
DC 7346, a 60 percent rating after May 17, 2005, is not 
warranted unless the symptoms of the Veteran's GI disability 
produce a severe impairment of health.  In aggregate, the 
medical evidence of record shows that the Veteran's GI 
disability is productive of numerous symptoms.  However, the 
February 2009 VA examination report notes that examiner 
opined that the Veteran's GI disability produced 
considerable, rather than severe, impairment of health.  The 
examiner did not note that the Veteran's GI disability caused 
a severe impairment of his health.  Nor is there any other 
indication that the Veteran's overall health was severely 
impaired as a result of his GI disability after May 17, 2005.  
Thus, the Veteran is not entitled to a 60 percent rating for 
a GI disability under 38 C.F.R. § 4.114, DC 7346 after May 
17, 2005.  

At no time has the Veteran's GI disability met or nearly 
approximated the criteria for a rating in excess of 30 
percent prior to, or after, May 17, 2005; thus further staged 
ratings are not for application.  See Hart, 21 Vet. App. at 
505.

The Veteran genuinely believes that severity of his hearing 
loss and GI disabilities merit higher ratings.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the severity of his service-connected hearing loss 
and GI disabilities as related to the schedular criteria, and 
his views are of limited probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the numerous detailed opinions provided 
by the VA and private medical professionals, which show that 
the criteria for a rating in excess of 10 percent for hearing 
loss and in excess of 30 percent prior to and after May 17, 
2005, for a GI disability have not been met.  See Jandreau, 
492 F.3d at 1372; 38 U.S.C.A. § 5107(b).  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and neither an increased 
rating for bilateral hearing loss, nor an increased rating 
for a GI disability after May 17, 2005, is warranted.  See 
Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected disabilities.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service- 
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various health 
professionals are the symptoms included in the criteria found 
in the rating schedule for hearing loss and GI disabilities.  
And as discussed above, when Veteran's symptoms and the 
effects of his disabilities are compared to the criteria in 
the ratings schedule, a 10 rating for hearing loss and a 30 
percent rating for a GI disability accurately reflect the 
level of severity of his disabilities.  The schedular 
criteria are not inadequate for rating this Veteran's 
disabilities and therefore referral for extra-schedular 
consideration is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to an initial evaluation of 30 percent, but no 
more, for a gastrointestinal (GI) disability prior to May 17, 
2005, is granted.  

Entitlement to an initial evaluation in excess of 30 percent 
for a gastrointestinal (GI) disability after May 17, 2005, is 
denied.   

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


